Citation Nr: 0115417	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-21 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertensive 
cardiovascular disease (claimed as "high blood pressure" 
and "hypertension").

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a heart condition 
due to tobacco use in service.

4.  Entitlement to service connection for nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's 
petition to reopen a claim for service connection for 
hypertensive cardiovascular disease (claimed as "high blood 
pressure" and "hypertension") on the grounds that no new 
and material evidence has been submitted to reopen that claim 
and denied service connection for PTSD; a heart condition due 
to tobacco use in service; and nicotine dependence.


REMAND

The veteran's service medical records in this case are 
missing.  The RO apparently tried to obtain them from the 
National Personnel Records Center (NPRC) which replied in 
June 1998 that extensive searches had been made to locate the 
records but those efforts were unsuccessful.  In this regard, 
however, it is observed that the RO has evidently assumed 
that the NPRC response related to a request for service 
medical records.  It cannot help but be noticed, that the 
document on which the RO's request was made, reflects that 
the records being sought were "any separation documents."  
Although it may well be that if there are no available 
"separation documents," there are also no available service 
medical records, that determination cannot be made on the 
current record.  Accordingly, before a final decision is made 
in this case, it will be necessary to specifically request 
the veteran's service medical records from the NPRC.  

In addition, the Board notes that the claims file contains a 
VA Form 3230, Reference Slip, stapled to a rating decision 
dated November 14, 1977, and this Form 3230 shows that the 
rating decision document was mistakenly filed in the claims 
folder of a veteran whose claim number differs from the 
veteran's claim number in this case by only one digit.  The 
Form 3230 shows that the other veteran's claims folder was 
under the jurisdiction of the Seattle, Washington, RO at the 
time that the misfiled rating decision was discovered.  (This 
discovery appears to have occurred in September 1986, as 
shown by a date-stamp on the rating decision.)  The Board is 
remanding this case for the RO to conduct another search for 
the service medical records of the veteran in this case 
including, but not limited to, obtaining the veteran's 
service personnel records and determining whether the claims 
file of the other veteran contains the service medical 
records of the appellant.  Because the service medical 
records are relevant to all four claims on appeal, the Board 
will defer rendering a decision on any of the claims until 
this search for the service medical records has been 
completed.  Concerning this, the Board concludes that it 
would also be premature to render a decision on whether new 
and material evidence has been submitted to reopen a claim 
for service connection for hypertensive cardiovascular 
disease.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  First, the claim for service 
connection for PTSD was denied because, although VA 
outpatient records show that the veteran was participating in 
an anger management group at a VA Mental Health Clinic, there 
was no evidence of a confirmed diagnosis of PTSD that met the 
diagnostic criteria in the Diagnostic and Statistical Manual 
of Mental Disorders (DSM IV) as required by 38 C.F.R. 
§ 3.304(f).  Pursuant to the VCAA, the RO should schedule the 
veteran for a VA PTSD examination to determine whether a 
diagnosis of PTSD, if any, meets these requirements.

Second, the claims for service connection for a heart 
condition due to tobacco use in service and for nicotine 
dependence were denied as not well grounded and, because the 
VCAA specifically applies to such decisions, the RO must 
reconsider these claims on the merits.  In addition, the 
Board notes that current legislation prohibits service 
connection for disabilities first manifested after service 
(or after an applicable presumptive period) as a result of 
disease attributable to the use of tobacco products during 
service.  However, this legislation applies only to claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103 (West Supp. 
2000).  The instant claim was filed before June 1998, and VA 
must apply the law that existed prior to June 9, 1998.  See 
also Karnas, 1 Vet. App. at 313 (unless provided otherwise, 
where law or regulation changes during pendency of claim, the 
version that is most favorable to claimant applies).

Under that legal authority, service connection may be granted 
for disease resulting from tobacco use in the line of duty 
during active service.  VAOPGCPREC 2-93 (Jan. 13, 1993) 
("Entitlement to Benefits Based upon Tobacco Use While in 
Service").  Service connection may not be established on 
this basis unless the evidence of record demonstrates that 
the disease for which the claim is made resulted from tobacco 
use during service.  Such a determination must take into 
consideration the possible effect of smoking before or after 
military service.  In the alternative, if the veteran 
develops nicotine dependence, as a disease, during service, 
and that nicotine dependence is considered to be a proximate 
cause of disability manifested after service, service 
connection on a secondary basis may be granted.  VAOPGCPREC 
19-97 (May 13, 1997) ("Secondary Service Connection Based on 
Nicotine Dependence").  Under the new law, the veteran must 
be informed, and is hereby informed, of the bases on which 
service connection may be granted based on tobacco use.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO must conduct another search for 
the service medical records of the veteran 
in this case including, but not limited 
to, requesting these records from the 
(NPRC), rather than requesting "any 
separation documents" as appears to have 
been done in the past.  The RO should also 
attempt to obtain the veteran's service 
personnel records.  The Board notes that 
there is in the claims file a yellow VA 
Form 3230, Reference Slip, stapled to a 
rating decision dated November 14, 1977, 
and this Form 3230 shows that the rating 
decision document was mistakenly filed in 
the claims folder of a veteran whose claim 
number differs from the veteran's claim 
number in this case by only one digit -- 
the fourth digit in the claims number.  
The Form 3230 shows that the other 
veteran's claims folder was under the 
jurisdiction of the Seattle, Washington, 
RO at the time that the misfiled rating 
decision was discovered which appears to 
have been in September 1986 as shown by a 
date-stamp on the rating decision.  The RO 
must check to see if the service medical 
records for the veteran in this case were 
perhaps misfiled in the claims file of the 
other veteran as was the rating decision 
document.

3.  The RO must afford the veteran the 
opportunity for a VA PTSD examination 
to determine whether a diagnosis of 
PTSD, if any, meets the diagnostic 
criteria in the DSM IV as required by 
38 C.F.R. § 3.304(f).

4.  If a diagnosis of PTSD meets the 
diagnostic criteria in the DSM IV, the 
RO should further develop the evidence 
pertaining to this claim including 
development of evidence pertaining to 
the stressful events which the veteran 
alleges he experienced in service to 
include development by the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) (formerly United 
States Army and Joint Services 
Environmental Support Group (ESG)).

5.  The RO must readjudicate the 
appellant's claim for service 
connection for nicotine dependence and 
for a heart condition secondary to 
tobacco use on the merits and in light 
of two precedential opinions issued by 
VA's Office of General Counsel, 
VAOPGCPREC 19-97 (May 13, 1997) 
("Secondary Service Connection Based 
on Nicotine Dependence") and 
VAOPGCPREC 2-93 (Jan. 13, 1993) 
("Entitlement to Benefits Based upon 
Tobacco Use While in Service").  The 
RO must also provide the appellant 
notice with the provisions of these 
precedential opinions.  If necessary, 
in keeping with the provisions of the 
two precedential opinions, the RO may 
seek, an opinion from a VA physician 
regarding the relationship, if any, of 
a heart condition to smoking in active 
service.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to any 
issue as may then be on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



